Exhibit 10.25A

 





 

AMENDMENT NO. 1 TO FINANCING AGREEMENT

 

This AMENDMENT NO. 1 TO FINANCING AGREEMENT (this "Amendment") is dated as of
August 13, 2013 and is entered into by and among Oxford Resource Partners, LP, a
Delaware limited partnership (the "Parent"), Oxford Mining Company, LLC, an Ohio
limited liability company ("Oxford Mining"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages hereto (together with the Parent,
each an "Existing Guarantor" and collectively, the "Existing Guarantors"),
Obsidian Agency Services, Inc., a California corporation ("Obsidian"), as
collateral agent for the Lenders referred to below (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
Obsidian, as administrative agent for the Lenders referred to below (in such
capacity, together with its successors and assigns in such capacity, the
"Administrative Agent," and together with the Collateral Agent, each an "Agent"
and collectively, the "Agents"). 

 

W I T N E S S E T H:

 

WHEREAS, Oxford Mining, each other Person that executes a joinder agreement and
becomes a "Borrower" thereunder (each a "Borrower" and collectively the
"Borrowers"), the Existing Guarantors (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guarantees all or any part of the Obligations, each a "Guarantor" and
collectively, the "Guarantors"), the Agents and the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders") have entered
into that certain Financing Agreement dated as of June 24, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the "Financing
Agreement"; capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Financing Agreement); and

  

WHEREAS, the Borrowers have requested that the Agents and the Required Lenders
agree to amend the Financing Agreement in certain respects as set forth herein.

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.      Amendments to Financing Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below, and in reliance on the representations
and warranties contained in Section 3 below, the Financing Agreement is hereby
amended as follows:

 

(a)           The defined term "Consolidated Adjusted EBITDA" set forth in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

  

 
 

--------------------------------------------------------------------------------

 

 

""Consolidated Adjusted EBITDA" means, with respect to any Person for any
period, (a) the Consolidated Net Income of such Person and its Subsidiaries
(other than any Consolidated Venture) for such period; plus (b) without
duplication, the sum of each of the following amounts of such Person and its
Subsidiaries (other than any Consolidated Venture) for such period to the extent
each of such following amounts is included in determining the Consolidated Net
Income of such Person and its Subsidiaries (other than any Consolidated Venture)
for such period: (i) Consolidated Net Interest Expense, (ii) income tax expense,
(iii) depreciation expense, (iv) depletion expense, (v) amortization expense,
(vi) impairment expenses, (vii) restructuring expenses related to the
restructuring of the operations of the Loan Parties in Kentucky, with respect to
each such expense, up to an aggregate amount not to exceed (A) the amount set
forth on Schedule 1.01(D) for each such expense through March 31, 2013 and (B)
110% of the amount set forth on Schedule 1.01(D) for each such expense after
March 31, 2013, (viii) non-cash equity-based compensation expense, (ix)
accretion of mine reclamation and closure obligations, (x) non-recurring items
to the extent identified in the financial reporting of such Person and its
Subsidiaries (other than any Consolidated Venture) and approved by the
Collateral Agent, and (xi) Refinancing Fees/Expenses up to an aggregate amount
not to exceed $9,000,000; plus or minus, as indicated, (c) without duplication,
the sum of each of the following amounts of such Person and its Subsidiaries
(other than any Consolidated Venture) for such period to the extent each of such
following amounts is included in determining the Consolidated Net Income of such
Person and its Subsidiaries (other than any Consolidated Venture) for such
period: (i) plus net losses and minus net gains from any extraordinary or
non-recurring disposal of assets including Dispositions, (ii) plus amortization
for above-market coal sales contracts and minus amortization for below-market
coal sales contracts, and (iii) plus the amount of decrease in the fair market
value of warrants of the Parent and minus the amount of increase in the fair
market value of warrants of the Parent; and minus (d) without duplication, the
sum of the following amounts of such Person and such Subsidiaries (other than
any Consolidated Venture) for such period to the extent paid in such period: (i)
restructuring expenses related to the restructuring of the operations of the
Loan Parties in Kentucky described in clause (b)(vii) above, and (ii)
Refinancing Fees/Expenses described in clause (b)(xi) above."

 

(b)           The defined term "Fixed Charge Coverage Ratio" set forth in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

 

""Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated Adjusted EBITDA of such Person and its
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period to the extent there is an equivalent permanent reduction in
the commitments thereunder, plus (ii) cash Consolidated Net Interest Expense of
such Person and its Subsidiaries for such period, plus (iii) income taxes paid
or payable by such Person and its Subsidiaries during such period, plus (iv)
cash dividends or distributions paid, or the purchase, redemption or other
acquisition or retirement for value (including in connection with any merger or
consolidation), by such Person or any of its Subsidiaries, in respect of the
Equity Interests of such Person or any of its Subsidiaries (other than dividends
or distributions paid by a Loan Party to any other Loan Party) during such
period, plus (v) all management, consulting, monitoring, and advisory fees paid
by such Person or any of its Subsidiaries to any of its Affiliates during such
period (excluding payments to the General Partner under the Administrative and
Operational Services Agreement as in effect on the Effective Date), plus (vi)
the cash portion of Capital Expenditures made by such Person and its
Subsidiaries during such period (excluding Capital Expenditures to the extent
financed through the incurrence of Indebtedness or through an Equity Issuance),
plus (vii) mine reclamation obligations paid in cash by such Person and its
Subsidiaries during such period."

  

 
-2- 

--------------------------------------------------------------------------------

 

 

2.      Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the concurrent satisfaction of each of the following conditions:

 

(a)           The Agents shall have received a fully executed copy of this
Amendment executed by each of the Borrowers, each of the Guarantors and the
Required Lenders;

 

(b)           The Agents shall have received a fully executed copy of an
amendment to the First Lien Financing Agreement, in form and substance
reasonably satisfactory to the Agents, with respect to the matters contemplated
by this Amendment; and

 

(c)           no Default or Event of Default shall have occurred and be
continuing.

 

3.      Representations and Warranties. To induce the Agents and the Lenders to
enter into this Amendment, each Loan Party represents and warrants to the Agents
and the Lenders that:

 

(a)           the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate, partnership or limited liability
company action, as applicable, on the part of such Loan Party and that this
Amendment has been duly executed and delivered by such Loan Party;

 

(b)           this Amendment constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally; and

 

(c)           the representations and warranties contained in Article VI of the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant to the Financing Agreement
or any other Loan Document on or prior to the date hereof are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date).

  

 
-3- 

--------------------------------------------------------------------------------

 

 

4.      Release. In consideration of the agreements of the Agents and the
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party hereby
releases and forever discharges the Agent and the Lenders and their directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Financing Agreement or any other
Loan Document, as each may be amended, or the Indebtedness incurred by the
Borrowers thereunder or any other transactions evidenced by this Amendment, the
Financing Agreement or any other Loan Document.

 

5.      Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

6.      References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Amendment.

 

7.      Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. Receipt by telecopy or electronic
mail of any executed signature page to this Amendment shall constitute effective
delivery of such signature page.

 

8.      Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Financing
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Financing Agreement. Except as expressly
modified and superseded by this Financing Agreement, the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.

 

9.      Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

  

 
-4- 

--------------------------------------------------------------------------------

 

 

10.    Costs and Expenses. The Borrowers will pay on demand all reasonable fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents.

 

11.    Loan Document. Each Loan Party hereby acknowledges and agrees that this
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
(a) any representation or warranty made by a Loan Party under or in connection
with this Amendment shall have been untrue, false or misleading in any material
respect when made or (b) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in this Amendment.

 

12.    Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.

 

[Signature Page Follows]

  

 
-5- 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

 

 

  BORROWER:           OXFORD MINING COMPANY, LLC                      By:
/s/ Bradley W. Harris     Name: Bradley W. Harris     Title: Senior Vice
President and Chief Financial Officer  

 

 

 

Signature Page to Amendment No. 1 to Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 





GUARANTORS:         OXFORD RESOURCE PARTNERS, LP           By Oxford Resources
GP, LLC, its general partner       By: /s/ Bradley W. Harris Name: Bradley W.
Harris Title: Senior Vice President and Chief Financial Officer







 



  OXFORD MINING COMPANY-KENTUCKY, LLC       By: /s/ Bradley W. Harris Name:
Bradley W. Harris Title: Senior Vice President and Chief Financial Officer





 



  DARON COAL COMPANY, LLC       By: /s/ Bradley W. Harris Name: Bradley W.
Harris Title: Vice President and Assistant Treasurer 





 



  OXFORD CONESVILLE, LLC       By: /s/ Bradley W. Harris Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer





 



  OXFORD RESOURCE FINANCE CORPORATION       By: /s/ Bradley W. Harris Name:
Bradley W. Harris Title: Senior Vice President and Chief Financial Officer



 

 

 

Signature Page to Amendment No. 1 to Financing Agreement

 



 
 

--------------------------------------------------------------------------------

 



  

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:           OBSIDIAN AGENCY SERVICES,
INC.                      By: /s/ David Hollander     Name: David Hollander    
Title: Vice President  

 





 
 

Signature Page to Amendment No. 1 to Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDERS:

 

  



 

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

 

       

TENNENBAUM OPPORTUNITIES FUND VI, LLC, each as Lenders

 

 

 

 

 

 

By:

Tennenbaum Capital Partners, LLC, its Investment Manager

 

       

 

By:

/s/ Howard M. Levkowitz

 

 

Name:

Howard M. Levkowitz

 

 

Title:

Managing Partner

 



 

 

 

Signature Page to Amendment No. 1 to Financing Agreement

 



 
 

--------------------------------------------------------------------------------

 

   

 

LENDERS:

 

  



 

PIMCO DISTRESSED CREDIT FUND, L.P.

 

        By:  PIMCO GP VII, LLC, its general partner  

 

 

 

 

 

By:

PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, its Managing Member

 

       

 

By:

/s/ Adam L. Gubner

 

 

Name:

Adam L. Gubner

 

 

Title:

Senior Vice President

 



 

 

 

Signature Page to Amendment No. 1 to Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

  

 

LENDERS:

 

  



 

PIMCO DISTRESSED CREDIT FUND, L.P.

 

        By:  PIMCO GP VII, LLC, its general partner  

 

 

 

 

 

By:

PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, its managing member

 

       

 

By:

/s/ Adam L. Gubner

 

 

Name:

Adam L. Gubner

 

 

Title:

Senior Vice President

 



 

 

 

Signature Page to Amendment No. 1 to Financing Agreement